Citation Nr: 0721735	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-34 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1966 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision rendered by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 50 percent disabling 
rating for PTSD.  The veteran requests a higher rating.

The veteran testified before the undersigned Veterans' Law 
Judge during a video-conference hearing in March 2006.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in October 2004.  This letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require that a claimant 
must, at a minimum, be notified that should service 
connection be awarded, a disability rating and an effective 
date for the award of benefits will be assigned, and also 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  The record reflects that the RO sent the veteran a 
copy of the notice under Dingess in March 2006.  However, the 
RO did not identify the correct apartment number with the 
veteran's mailing address.  It is possible that the veteran 
did not receive the notice as a result.  Because a remand of 
the case for further development is necessary, the RO is 
provided the opportunity to afford the veteran proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran contends he is entitled to a higher disability 
rating for his PTSD due to increased symptomatology.  In his 
substantive appeal form dated in October 2005, the veteran 
indicated that his PTSD symptomatology had worsened and he 
had trouble with everyday life.  

The veteran most recent VA psychiatric examination of record 
was in December 2004.  The veteran indicated that he spent 
his time sitting outside his home, drinking coffee and 
visiting with neighbors; and also attending a local senior 
center on a daily basis.  He also reported that he frequently 
watched movies on television and attended his youngest son's 
basketball games.  The examiner further indicated that 
although the veteran reported his primary symptom of PTSD was 
avoiding people, he gave evidence of socializing with 
neighbors, family, and people at the senior center.  

At his hearing in March 2006, the veteran testified that he 
had contemplated suicide but has no immediate plan to carry 
out.  He also stated that he has had thoughts to booby-trap 
his yard with Claymore mines.  The veteran further testified 
that he no longer socialized with his neighbors and preferred 
rather, to stay inside his home or carport area.  He also 
stated that he lives with a daily fear of being attacked, 
shot, or ambushed.

The Board notes that the duty to assist may require "the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed disability 
will be a fully informed one."  See Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  As the most recent examination of 
record is almost three years old, it is "stale," and may 
not accurately reflect the current severity of the veteran's 
PTSD symptoms.  

Therefore, while the Board regrets the additional delay, this 
case warrants a remand for additional procedural development 
and a current clinical evaluation of the veteran's service-
connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should contact the veteran and 
obtain the names and addresses and 
approximate dates of treatment for all 
medical care providers, VA or non-VA that 
treated him for PTSD since February 2006.  
After he has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in that regard, in order that 
they are provided the opportunity to 
obtain and submit those records for VA 
review.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current level of severity of impairment 
caused by PTSD.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner should report a multi-axial 
diagnosis identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's service-connected PTSD results 
in social and occupational impairment.  
The multi- axial assessment should also 
include a thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned.

The report should also include an opinion 
and discussion regarding the severity or 
duration of the PTSD symptoms.  To the 
extent that any unrelated mental 
disabilities are present, the examiner 
should attempt to differentiate 
symptomatology attributable to those 
disabilities or to the service- connected 
PTSD.  Any opinion expressed must be 
accompanied by a complete rationale.  If 
possible, in the opinion provided, the 
examiner is requested to indicate which 
of the following (a, b, or c) best 
described the degree of impairment caused 
solely by the PTSD.

(a) occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing or maintaining effective 
work and social relationships; or,

(b) occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
and the inability to establish and 
maintain effective relationships; or,

(c) total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




